—In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Kings County (Hutcherson, J.), dated August 8, 1997, which denied his motion to restore the action to the calendar.
Ordered that the order is affirmed, with costs.
After the parties failed to appear at a status conference, the Supreme Court marked the case off its calendar. Thereafter, the plaintiff waited approximately eight years to make the instant motion to restore. Since the plaintiff failed to demonstrate either a meritorious cause of action or a reasonable *581excuse for his delay, we find that the Supreme Court did not err in denying the plaintiff’s motion (see, CPLR 5015 [a] [1]; Lake Claire Homeowners Assn. v Rosenberg, 245 AD2d 427; Arthur v City of Yonkers, 237 AD2d 474). O’Brien, J. P., Ritter, Thompson, Friedmann and Goldstein, JJ., concur.